         Case 5:18-cv-00217-KGB Document 44 Filed 01/19/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

JOSHUA STRICKLIN, ADC #138119                                                     PLAINTIFF

v.                               Case No. 5:18-cv-00217-KGB

FLORENCE HADLEY                                                                 DEFENDANT
                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Joshua Stricklin’s complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 19th day of January, 2021.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
